



EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated August 15, 2017 is made
between:
(1)
Greenlight Capital Re, Ltd. (the “Company”) and Greenlight Reinsurance, Ltd.
(the “Subsidiary”), (together with the Company, the “Employer”); and



(2)
Michael Belfatti (the “Executive”).



(Each a “Party” and together the “Parties”).
WHEREAS,
(a)
the Employer desires to employ Executive as the Chief Operating Officer (“COO”)
of the Employer (the “Employment”); and



(b)
The Parties have agreed to enter into the Employment on the terms set out
herein.



IT IS HEREBY AGREED AS FOLLOWS:
1.
Employment.



1.1
The Employer hereby agrees to employ the Executive as the COO, and the Executive
hereby accepts such employment, on the terms and conditions hereinafter set
forth.



2.
Employment Period.



2.1
The Employment shall commence on September 1, 2017 (“Effective Date”) and shall
be for a fixed term of three (3) years (the “Initial Term”);



2.2
Upon the expiry of the Initial Term, the term will automatically renew for a
further fixed term of three years unless the Employer or the Executive gives
written notice of non-renewal at least 180 days in advance of the expiry of the
then current term.



2.3
This Employment is conditional upon:



i
the Employer obtaining a work permit in respect of the Executive in the Cayman
Islands;



ii
the Executive maintaining the right to live and work in the Cayman Islands.



3.
Position and Duties.



3.1
The Executive shall serve as COO and shall report directly to the Chief
Executive Officer of the Company (the “CEO”).



3.2
The Executive shall have those powers and duties ordinarily associated with the
position of COO and such other powers and duties as may reasonably be prescribed
by the CEO; provided that, such other powers and duties are consistent with
Executive’s position as COO and do not violate any applicable laws or
regulations.



1

--------------------------------------------------------------------------------







3.3
The Executive shall perform his duties to the best of his abilities and shall
devote all of his working time, attention and energies to the performance of his
duties for the Employer. The Executive shall not accept any other post, role or
employment during the period of the Employment without having first obtained the
written consent of the Employer.



3.4
During the Employment Period, if requested by the Board of Directors of the
Company (the “Board”), Executive shall also serve as an officer and/or director
of other subsidiaries or affiliates of the Employer for no additional
compensation.



3.5
The Executive's normal hours of work shall be 8:30 am - 6:00 pm Monday-Friday,
with a one hour lunch break to be taken at a time consistent with the business
needs of the Employer.



3.6
The Executive's standard work week is 42.5 hours. As an employee of professional
and managerial level, the Executive will work such additional hours in excess of
his standard work week as are necessary to properly discharge his duties and
hereby waives any entitlement to overtime pay in respect of such additional
hours or for any hours worked on a public holiday.



4.
Place of Performance.



4.1
The Executive’s principal place of work shall be the Employer's premises in the
Cayman Islands.



4.2
The Executive may be required to travel and work overseas insofar as is
necessary to discharge his duties and meet the business needs of the Employer.
At all times the Executive shall conduct the business needs of the Employer in
such a manner as to ensure that neither Executive nor Employer is deemed to be
engaged in a trade or business within the United States of America.



5.
Compensation and Related Matters.



5.1
The Subsidiary shall pay the Executive a base salary of US $525,000 per annum
(the “Base Salary”), such salary to be paid monthly in arrears by direct deposit
to a bank account nominated by the Executive.



5.2
The Executive shall be paid the Base Salary gross and the Executive shall be
solely responsible for the payment of any national, state or federal taxes or
similar obligations to which he may be liable from time to time and the filing
of any documents or returns that may be required in connection therewith.



5.3
The CEO shall periodically review Executive’s Base Salary consistent with the
compensation practices and guidelines of the Subsidiary. If Executive’s Base
Salary is increased by the CEO, such increased Base Salary shall then constitute
the Base Salary for all purposes of this Agreement.



5.4
The Executive hereby consents to all deductions as may be permitted by law being
made by the Employer from the Base Salary.



5.5
During the Employment Period, the Subsidiary shall promptly reimburse Executive
for all reasonable out-of-pocket expenses properly incurred by Executive in the
ordinary course of



2

--------------------------------------------------------------------------------





the Employer’s business that are reported and evidenced to the Subsidiary in
accordance with its published expense reimbursement policies and procedures.


5.6
In addition to Base Salary during the Employment, the Executive shall be
eligible to be considered for a discretionary annual bonus based on
pre-established individual and Company performance metrics established by the
Board (the “Bonus”). For the avoidance of doubt the payment of any bonus is
entirely within the discretion of the Board and the Executive shall not have any
entitlement to be paid any particular amount or anything at all in this regard.



5.7
The Executive shall be eligible to be considered for a discretionary Bonus with
a target of 100% of Base Salary (or, in respect of the period 1 September
2017-31 December 2017 only, $175,000) (the “Target Bonus”), 30% of such Target
Bonus will be evaluated based on qualitative factors such as personal goals and
objectives and 70% will be based on quantitative factors such as underwriting
results. The quantitative bonus may vary based on the Company’s underwriting
performance. Any Bonus earned during a calendar year shall be paid in accordance
with the bonus payment provisions of the Company’s applicable compensation plan
(the “Compensation Plan”), as amended from time to time, and shall be subject to
such other terms and conditions as are set forth therein.



5.8
In order to be eligible to receive a bonus, the Executive must be employed by
the Company and not serving out any period of notice (such as the notice period
given prior to termination) on the date that Bonus is to be awarded.



6.
Sign-On Bonus.



6.1
In connection with the Executive accepting the position offered herein, the
Subsidiary shall pay the Executive a sign-on payment of US $250,000 within 30
days of the Effective Date.



6.2
In connection with the Executive accepting the position offered herein, the
Executive will be awarded Class A Ordinary Shares (“Class A Shares”) of the
Company’s stock, with an issuance value of US$250,000 as of the date of
issuance. The shares will be issued in accordance with the Company’s policy
regarding Equity Award Grant Practices and the shares shall be evidenced by, and
subject to, the terms and conditions of the Company’s 2004 Stock Incentive Plan.
The shares will fully vest upon the date of issuance.



7.
Leave.



7.1
The Executive shall be entitled to 25 days paid vacation per calendar year, in
addition to Cayman Islands public holidays, which shall accrue pro rata during
the course of the year in accordance with the Employer’s published policies as
amended from time to time and shall be taken at a time mutually agreed with the
Employer. For the avoidance of doubt, unused leave may not be carried into
subsequent years without the express written consent in advance of the Employer.



7.2
The Executive shall be entitled to a maximum of ten days paid sick leave per
year, such leave to be taken only when sick or otherwise incapacitated from
work. The Employer shall in its discretion be entitled to request the production
of a doctor's note in support of any such absence.





3

--------------------------------------------------------------------------------





7.3
The Executive shall also be entitled to compassionate, adoption and such other
leave as may be prescribed by law.



8.
Benefits.



8.1
In accordance with the National Pensions Law, the Executive will be required to
participate in the pension plan nominated by the Employer. The Executive’s
participation will be in accordance with applicable law and Company policy as in
effect from time to time, including with respect to Employer contributions and
salary deductions.



8.2
The Employer shall enroll the Executive and his dependents in an approved
medical insurance plan in accordance with the Health Insurance Law (as amended)
and shall pay any premiums as mandated by law in respect thereof.



8.3
The Executive shall also be eligible to participate in any other employee
benefit plan as may be provided from time to time by the Employer.



9.
Long Term Incentive Plan.



9.1
The Executive shall be eligible to receive equity awards in accordance with the
Long-Term Incentive Plan (the “LTIP”) as set out in the Compensation Plan.



9.2
Following the end of each calendar year of the Employment, the Executive will be
granted, subject to the approval of the Board, an LTIP award with a target of
US$550,000 of restricted Class A Shares (or, in respect of the period 1
September 2017 - 31 December 2017 only, $183,333 of Class A Shares) based upon
the fair market value of Class A Shares on the date of grant. For the avoidance
of doubt the grant of any LTIP award is entirely within the discretion of the
Board. Shares will vest on the third anniversary the date of grant.



9.3
If the Employment is terminated by the Company Without Cause or by the Executive
For Good Reason, or upon death or Disability, LTIP awards are not cancelled and
shall remain subject to the vesting conditions.



9.4
On termination by the Company For Cause or by the Executive Without Good Reason,
the unvested LTIP awards shall be cancelled and all restricted Class A Shares
shall be immediately forfeited.



9.5
If the Employer elects not to renew the Employment upon the expiry of its then
current term on equivalent terms, LTIP awards are not cancelled and shall remain
subject to the vesting conditions.



10.
Termination.



10.1
The Employment may be terminated under the following circumstances:



10.1.1
Death. The Employment hereunder shall terminate automatically upon the
Executive’s death;





4

--------------------------------------------------------------------------------





10.1.2
Disability. If, as a result of Executive’s incapacity due to physical or mental
illness, the Executive shall have been substantially unable to perform his
duties hereunder for an entire period of at least 90 consecutive days or 180
non-consecutive days within any 365-day period (“Disability”), the Employer
shall have the right to terminate the Employment without further notice and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.



10.1.3
Cause. The Employer shall have the right to terminate the Employment for Cause,
and such termination in and of itself shall not be, nor shall it be deemed to
be, a breach of this Agreement. For purposes of this Agreement, “Cause” shall
mean:



(a)
Misconduct on the part of the Executive so serious that the Employer cannot
reasonably be expected to take any action other than termination;



(b)
Further misconduct on the part of the Executive within 12 months of the issue of
a formal written warning in respect of misconduct so serious that the Employer
cannot reasonably be expected to tolerate any repetition thereof;



(c)
A failure by the Executive to commence performance of his duties in a
satisfactory manner within one (1) month of the issue of a formal a written
warning in respect thereof.



10.1.4
Misconduct includes (but is not limited to):



(a)
Habitual drug or alcohol use which impairs the ability of Executive to perform
his duties hereunder (other than where such drug is prescribed be and
administered in accordance with the instructions of a qualified physician);



(b)
Commission of a criminal offence in the course of the Employment (other than a
minor traffic offence);



(c)
Wilful violation of the Restrictive Covenants set forth in Section 12 of this
Agreement;



(d)
Wilful failure or refusal to perform duties hereunder after a written demand for
performance is delivered to Executive by the Board that specifically identifies
the manner in which the Board believes that Executive has failed or refused to
perform his duties;



(e)
Breach of any material provision of this Agreement or any policies of the
Employer entities or any of their affiliates (collectively, the “Group”) related
to conduct which is not cured, if curable, within ten (10) days after written
notice thereof.



10.2
The Employer shall have the right to suspend the Executive with pay in order to
investigate any event which it reasonably believes may provide a basis to
terminate Executive’s employment for Cause during which period the Executive may
be excluded from the Employer's offices and/or business and such action shall
not give Executive Good Reason to terminate his employment.



5

--------------------------------------------------------------------------------







10.3
Good Reason. The Executive may terminate his employment with the Employer for
“Good Reason” within thirty (30) days after Executive has knowledge of the
occurrence, without Executive’s written consent, of any one of the events
defined below that has not been cured, if curable, within thirty (30) days after
written notice thereof has been given by the Executive to the Employer and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement. “Good Reason” shall be limited to the following: (i)
any material and adverse change to Executive’s title or duties which is
inconsistent with his duties set forth herein, (ii) a reduction of Executive’s
Base Salary, or (iii) a failure by the Employer to comply with any other
material provisions of this Agreement.



10.4
Without Good Reason. The Executive shall have the right to terminate his
employment hereunder without Good Reason by providing the Employer with a Notice
of Termination at least one hundred and eighty (180) days prior to such
termination, and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.



10.5
Without Cause. The Employer shall have the right to terminate the Employment
without Cause at any time by providing Executive with a Notice of Termination at
least 180 days prior to such termination and such termination shall not in and
of itself be, nor shall it be deemed to be, a breach of this Agreement. For
avoidance of doubt, the Company electing not to renew this Agreement on
equivalent terms upon expiry of its then current term shall be treated as a
Without Cause termination of the Executive by the Company.



10.6
Having provided Notice of Termination in accordance with clause 10.5 above the
Employer may in its absolute discretion:



10.6.1
terminate the employment immediately upon payment to the Executive of all sums
that he would have received had he worked throughout the period of notice; or

 
10.6.2
place the Executive on ‘garden leave’ for some or all of the period of notice
whereby he will not be required to attend at the Employer’s premises or render
any services unless expressly required to do so.



11.
Compensation Upon Termination.



11.1
In the event the Executive’s employment is terminated other than due to the
Executive’s death, the Subsidiary shall provide the Executive with the payments
set forth below and shall not be required to provide any other payments or
benefits to Executive upon such termination.



11.2
The Executive acknowledges and agrees that the payments set forth in this
Section 11 constitute liquidated damages for termination of his employment and
that prior to receiving any such payments under this Section 11, other than the
Accrued Obligations (as defined below), and as a material condition thereof,
Executive shall, if requested by the Employer, sign and agree to be bound by a
general release of claims (a “Release”) against the Employer and its affiliates
related to the Employment and its termination with the Employer in such form as
the Board reasonably determines.



11.3
If the Executive should fail to execute such Release within 45 days following
the later of (i) the date upon which the Executive’s employment terminates (the
“Termination Date”)or (ii)



6

--------------------------------------------------------------------------------





the date Executive actually receives an execution copy of such Release (which
shall be delivered to Executive within ten (10) business days following of the
Termination Date and if not timely delivered, this release condition will be
deemed waived by the Company with respect to payments under this Section 11),
the Company and Subsidiary shall not have any obligation to make the payments
contemplated under this Section 11;


11.4
Any release provided pursuant to this Section 11 shall not limit, release or
waive Executive’s right to indemnification as provided for by this Agreement or
otherwise by law or contract and shall not impose additional restrictive
covenants of the type provided for in this Agreement. Upon the Executive’s
termination of employment for any reason, upon the request of the Board, he
shall immediately resign any membership or positions that he then holds with the
Employer or any of its affiliates.



11.5
If the Executive’s employment is terminated by the Employer Without Cause
(including the Employer’s election to not renew the then current term) or by
Executive for Good Reason:



11.5.1
the Subsidiary shall pay to Executive as soon as practicable following such
termination, but in no event later than two and one half months following the
Termination Date:



(a)
his accrued, but unpaid Base Salary earned until the Termination Date and any
accrued, but unused vacation pay as at the Termination Date;



(b)
any earned, but unpaid Bonus earned under the terms of the Compensation Plan for
years prior to the year in which the Termination Date occurs payable in
accordance with the terms of such plan (together with Section 11.5.1(a), the
“Accrued Obligations”);



(c)
the target Bonus Executive would have earned for the year of termination
assuming targets have been achieved, pro-rated based on the number of days
Executive was employed by the Employer during the year over the number of days
in such year (the “Pro-Rated Bonus”);



11.5.2
commencing on the 60th day following the Termination Date (and provided the
Executive does not breach this Agreement following his termination in which case
all payments under this clause shall cease) the Subsidiary shall pay to the
Executive an amount equal to 1.5 multiplied by the sum of his annual rate of
Base Salary and Target Bonus, payable over eighteen (18) months in substantially
equal monthly installments (the “Severance Payment”);



11.5.3
the Subsidiary shall promptly reimburse the Executive pursuant to Section 5 for
reasonable expenses incurred, but not paid prior to such termination of
employment (contingent upon the availability of appropriate evidence); and



11.5.4
the Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to the Executive in accordance with the terms and
provisions of any agreements, plans or programs of the Employer.



11.6
If the Executive’s employment is terminated by the Employer for Cause or by the
Executive Without Good Reason:



7

--------------------------------------------------------------------------------





11.6.1
the Subsidiary shall pay the Executive, in accordance with the relevant payment
provisions set forth in Section 11.5.1, the Accrued Obligations;



11.6.2
the Subsidiary shall promptly reimburse the Executive pursuant for all
reasonable expenses incurred, but not paid prior to such termination of
employment (contingent upon the availability of appropriate evidence); and



11.6.3
the Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Employer.



11.7
During any period that Executive fails to perform his duties hereunder as a
result of incapacity due to physical or mental illness (the “Disability
Period”), Executive shall continue to receive his full compensation and benefits
under this Agreement until his employment is terminated pursuant to Section
10.1.2 hereof.



11.8
In the event Executive’s employment is terminated for Disability pursuant to
Section 10.1.2 hereof:



11.8.1
the Subsidiary shall pay to the Executive as soon as reasonably practicable
following such termination the Accrued Obligations and the Pro-Rated Bonus;



11.8.2
the Subsidiary shall promptly reimburse the Executive pursuant for all
reasonable expenses incurred, but not paid prior to the Termination Date
(contingent upon the availability of appropriate evidence); and



11.8.3
the Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of the Employer.



11.9
If Executive’s employment is terminated by his death:



11.9.1
the Subsidiary shall pay to Executive’s beneficiary, legal representatives or
estate, as the case may be, the Accrued Obligations and Pro-Rated Bonus; and



11.9.2
the Subsidiary shall promptly reimburse Executive’s beneficiary, legal
representatives, or estate, as the case may be for all reasonable expenses
incurred by the Executive, but not paid prior to the Termination Date
(contingent upon the availability of appropriate evidence); and



11.9.3
The Executive’s beneficiary, legal representatives or estate, as the case may
be, shall be entitled to any other rights, compensation and benefits as may be
due to any such persons or estate in accordance with the terms and provisions of
any agreements, plans or programs of the Employer.



12.
Restrictive Covenants.



12.1
The Executive acknowledges that: (i) as a result of Executive’s employment by
the Employer, Executive has obtained and will obtain Confidential Information
(as defined below); (ii) the



8

--------------------------------------------------------------------------------





Confidential Information has been developed and created by the Group at
substantial expense and the Confidential Information constitutes valuable
proprietary assets; (iii) the Group will suffer substantial damage and
irreparable harm which will be difficult to compute if, during the Employment
Period and thereafter, Executive should enter a Competitive Business (as defined
herein) in violation of the provisions of this Agreement; (iv) the nature of the
Group’s business is such that it could be conducted anywhere in the world and
that it is not limited to a geographic scope or region; (v) the Group will
suffer substantial damage which will be difficult to compute if, during the
Employment Period or thereafter, the Executive should solicit or interfere with
the Group’s employees, clients or customers or should divulge Confidential
Information relating to the business of the Group; (vi) the provisions of this
Agreement are reasonable and necessary for the protection of the business of the
Group; (vii) the Employer would not have hired or continued to employ the
Executive unless he agreed to be bound by the terms hereof; and (viii) the
provisions of this Agreement will not preclude Executive from other gainful
employment.


12.2
“Competitive Business” as used in this Agreement shall mean any business which
competes, directly or indirectly, with any aspect of the Group’s business.



12.3
“Confidential Information” as used in this Agreement shall mean any and all
confidential and/or proprietary knowledge, data, or information of the Group
including, without limitation, any



12.3.1
trade secrets, drawings, inventions, methodologies, mask works, ideas,
processes, formulas, source and object codes, data, programs, software source
documents, works of authorship, know-how, improvements, discoveries,
developments, designs and techniques, and all other work product of the Group,
whether or not patentable or registrable under trademark, copyright, patent or
similar laws in any jurisdiction;



12.3.2
information regarding plans for research, development, new service offerings
and/or products, marketing, advertising and selling, distribution, business
plans, business forecasts, budgets and unpublished financial statements,
licenses, prices and costs, suppliers, customers or distribution arrangements;



12.3.3
any information regarding the skills and compensation of employees, suppliers,
agents, and/or independent contractors of the Group;



12.3.4
concepts and ideas relating to the development and distribution of content in
any medium or to the current, future and proposed products or services of the
Group;



12.3.5
information about the Group’s investment program, trading methodology, or
portfolio holdings; or



12.3.6
any other information, data or the like that is labeled confidential or orally
disclosed to Executive on terms of confidentiality.



12.4
The Executive agrees not to, at any time, either during the Employment Period or
thereafter, divulge, use, publish or in any other manner reveal, directly or
indirectly, to any person, firm, corporation or any other form of business
organization or arrangement and keep in the strictest confidence any
Confidential Information, except:



9

--------------------------------------------------------------------------------





12.4.1
as may have been necessarily disclosed by the Executive in the good faith
performance of his duties hereunder;



12.4.2
with the Employer’s express written consent;



12.4.3
to the extent that any such information is in or becomes in the public domain
other than as a result of Executive’s breach of any of his obligations
hereunder, or



12.4.4
where required to be disclosed by law and in such event, Executive shall
cooperate with the Employer in attempting to keep such information confidential.



12.5
Upon the request of the Employer, Executive agrees to promptly deliver to the
Employer the originals and all copies, in whatever medium, of all such
Confidential Information.



12.6
In consideration of the benefits provided for in this Agreement, the Executive
hereby agrees and covenants that during the Employment and for a period of six
(6) months following the termination of his employment for whatever reason, or
following the date of cessation of the last violation of this Agreement, or from
the date of entry by a court of competent jurisdiction of a final, unappealable
judgment enforcing this covenant, whichever of the foregoing is last to occur,
he will not, for himself, or in conjunction with any other person, firm,
partnership, corporation or other form of business organization or arrangement
(whether as a shareholder, partner, member, principal, agent, lender, director,
officer, manager, trustee, representative, employee or consultant), directly or
indirectly, be employed by, provide services to, in any way be connected,
associated or have any interest in, or give advice or consultation to any
Competitive Business.



12.7
In consideration of the benefits provided for in this Agreement, the Executive
further covenants and agrees that during the Employment and for a period of one
(1) year thereafter, Executive shall not, without the prior written permission
of the Employer, (i) directly or indirectly solicit, employ or retain, or have
or cause any other person or entity to solicit, employ or retain, any person who
is employed or is providing services to the Group at the time of his termination
of employment or was or is providing such services within the twelve (12) month
period before or after his termination of employment or (ii) request or cause
any employee of the Group to breach or threaten to breach any terms of said
employee’s agreements with the Group or to terminate his employment with the
Group.



12.8
In consideration of the benefits provided for in this Agreement, the Executive
further covenants and agrees that during the Employment Period and for a period
of one (1) year thereafter, he will not, for himself, or in conjunction with any
other person, firm, partnership, corporation or other form of business
organization or arrangement (whether as a shareholder, partner, member, lender,
principal, agent, director, officer, manager, trustee, representative, employee
or consultant), directly or indirectly: (i) solicit or accept any business that
is directly related to the business of the Group from any person or entity who,
at the time of, or at the time during the twenty-four (24) month period
preceding, termination was an existing or prospective customer or client of the
Group; (ii) request or cause any of the Group’s clients or customers to cancel,
terminate or change the terms of any business relationship with the Group
involving services or activities which were directly or indirectly the
responsibility of Executive during his employment or (iii) pursue any Group
project known to Executive upon termination of



10

--------------------------------------------------------------------------------





his employment that the Group is actively pursuing (or was actively pursuing
within six months of termination) while the Group is (or is contemplating)
actively pursuing such project.


13.
Intellectual Property.



13.1
The Parties agree that any work of authorship, invention, design, discovery,
development, technique, improvement, source code, hardware, device, data,
apparatus, practice, process, method or other work product whatever (whether
patentable or subject to copyright, or not, and hereinafter collectively called
“discovery”) related to the business of the Group that the Executive, either
solely or in collaboration with others, has made or may make, discover, invent,
develop, perfect, or reduce to practice during the course of the Employment,
whether or not during regular business hours and created, conceived or prepared
on the Group’s premises or otherwise shall be the sole and complete property of
the Group.



13.2
More particularly, and without limiting the foregoing, the Executive agrees that
all of the foregoing and any (i) inventions (whether patentable or not, and
without regard to whether any patent therefor is ever sought), (ii) marks,
names, or logos (whether or not registrable as trade or service marks, and
without regard to whether registration therefor is ever sought), (iii) works of
authorship (without regard to whether any claim of copyright therein is ever
registered), and (iv) trade secrets, ideas, and concepts ((i) - (iv)
collectively, “Intellectual Property Products”) created, conceived, or prepared
on the Group’s premises or otherwise, whether or not during normal business
hours, shall perpetually and throughout the world be the exclusive property of
the Group, as shall all tangible media (including, but not limited to, papers,
computer media of all types, and models) in which such Intellectual Property
Products shall be recorded or otherwise fixed.



13.3
The Executive further agrees promptly to disclose in writing and deliver to the
Employer all Intellectual Property Products created during his engagement by the
Employer, whether or not during normal business hours. The Executive agrees that
all works of authorship created by the Executive during his engagement by the
Employer shall be works made for hire of which the Group is the author and owner
of copyright.



13.4
To the extent that any competent decision-making authority should ever determine
that any work of authorship created by the Executive during his engagement by
the Employer is not a work made for hire, the Executive hereby assigns all
right, title and interest in the copyright therein, in perpetuity and throughout
the world, to the applicable Group entity. To the extent that this Agreement
does not otherwise serve to grant or otherwise vest in the Group all rights in
any Intellectual Property Product created by Executive during his engagement by
the Employer, the Executive hereby assigns all right, title and interest
therein, in perpetuity and throughout the world, to the Employer. The Executive
agrees to execute, immediately upon the Employer’s reasonable request and
without charge, any further assignments, applications, conveyances or other
instruments, at any time after execution of this Agreement, whether or not
Executive is engaged by the Employer at the time such request is made, in order
to permit the Group and/or its respective assigns to protect, perfect, register,
record, maintain, or enhance their rights in any Intellectual Property Product;
provided, that, the Employer shall bear the cost of any such assignments,
applications or consequences.



13.5
Upon termination of the Executive’s employment with the Employer for any reason
whatsoever, and at any earlier time the Employer so requests, the Executive will
immediately



11

--------------------------------------------------------------------------------





deliver to the custody of the person designated by the Employer all originals
and copies of any documents and other property of the Employer in the
Executive’s possession, under the Executive’s control or to which he may have
access.


14.
Non-Disparagement.



14.1
The Executive acknowledges and agrees that he will not defame or publicly
criticize the services, business, integrity, veracity or personal or
professional reputation of the Group and its respective officers, directors,
partners, executives or agents thereof in either a professional or personal
manner at any time during or following the Employment Period. The Employer
acknowledges and agrees that it will not defame, publicly criticize, or cause
any of its officers, directors, partners, executives or agents to defame or
publicly criticize the services, integrity, veracity or personal or professional
reputation of the Executive in either a professional or personal manner at any
time during or following the Employment Period.



15.
Enforcement.



15.1
If Executive commits a breach, or threatens to commit a breach, of any of the
provisions of sections 12 to 14 hereof, the Employer shall have the right and
remedy to have the provisions specifically enforced by any court having
jurisdiction by way of injunction or otherwise, it being acknowledged and agreed
by the Executive that any such breach or threatened breach will cause
irreparable injury to the Group and that money damages will not provide an
adequate remedy to the Group. Such right and remedy shall be in addition to, and
not in place of, any other rights and remedies available to the Employer at law
or in equity. Accordingly, the Executive consents to the issuance of an
injunction, whether preliminary or permanent, consistent with the terms of this
Agreement. In addition, the Employer shall have the right to cease making any
payments or provide any benefits to the Executive under this Agreement in the
event he wilfully breaches any of the provisions hereof (and such action shall
not be considered a breach under the Agreement).



15.2
The Executive acknowledges that the restrictions contained in sections 12 to 14
of this Agreement are reasonable and intended to apply after the termination of
his employment whether such termination is lawful or otherwise and that the
restrictions will apply even where the termination results from a breach of this
Agreement.



15.3
If, at any time, the provisions of Sections 12 to 14 hereof shall be determined
to be invalid or unenforceable under any applicable law, by reason of being
vague or unreasonable as to area, duration or scope of activity, this Agreement
shall be considered divisible and shall become and be immediately amended to
only such area, duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter and the Executive and the Employer agree that this Agreement as so
amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.



16.
Dispute Resolution.



16.1
The Parties shall use good faith efforts to resolve any controversy or claim
arising out of, or relating to this Agreement or the breach thereof, first in
accordance with the Employer’s



12

--------------------------------------------------------------------------------





internal review procedures, except that this requirement shall not apply to any
claim or dispute under or relating to Sections 12 to 14 of this Agreement.
16.2
If despite their good faith efforts, the Parties are unable to resolve such
controversy or claim through the Employer’s internal review procedures, then
such controversy or claim shall be resolved by binding arbitration seated in New
York, New York in accordance with the rules and procedures of the Employment
Dispute Resolution Rules of the American Arbitration Association then in effect.
The decision of the arbitrator shall be final and binding on both Parties, and
any court of competent jurisdiction may enter judgment upon the award. Each
party shall pay its own expenses, including legal fees, in such dispute and
shall split the cost of the arbitrator and the arbitration proceedings.



17.
Indemnification.



17.1
The Employer agrees that if the Executive is made a party or threatened to be
made a party to any action, suit or proceeding, whether civil, criminal,
administrative or investigative, by reason of the fact that the Executive is or
was a director or officer of the Employer or any other entity within the Group
or is or was serving at the request of the Employer or any other member of the
Group as a director, officer, member, employee or agent of another corporation
or a partnership, joint venture, trust or other enterprise (each such event, an
“Action”), the Executive shall be indemnified and held harmless by the Employer
to the fullest extent permitted by applicable law and authorized by the
Company’s or the Subsidiary’s by-laws and/or charter, as the same exists or may
hereafter be amended, against all expenses incurred or suffered by Executive in
connection therewith, save in respect of any actual fraud, willful misconduct or
any acts (or omissions) of gross negligence by the Executive.



18.
Policies and Procedures.



18.1    The Executive hereby acknowledges that the Employer maintains written
policies and procedures which may be amended from time to time, and hereby
agrees to familiarize himself with and at all times abide by such policies
and/or procedures.


19.
Miscellaneous.



19.1
Successors: The rights and benefits of Executive hereunder shall not be
assignable, whether by voluntary or involuntary assignment or transfer by
Executive. This Agreement shall be binding upon, and inure to the benefit of,
the successors and assigns of the Employer, and the heirs, executors and
administrators of Executive, and shall be assignable by the Employer to any
entity acquiring substantially all of the assets of the Company and/or the
Subsidiary, whether by merger, consolidation, sale of assets or similar
transactions.



19.2
Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by overnight,
certified or registered mail, return receipt requested, postage prepaid,
addressed, in the case of Executive, to the last address on file with the
Employer and if to the Employer, to its executive offices or to such other
address as any party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt. Notices, demands and other communications hereunder may also be
delivered or furnished by e-mail communication. Notices, demands and other
communications sent to an e-mail address shall be deemed



13

--------------------------------------------------------------------------------





received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such e-mail
notice, demand or other communication is not sent during the normal business
hours of the recipient, such notice, demand or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.


19.3
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Cayman Islands.



19.4
Amendment. No provisions of this Agreement may be amended, modified, or waived
unless such amendment or modification is executed in writing by all Parties. No
waiver by either party hereto at any time of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by such
other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.



19.5
Survival. The respective obligations of, and benefits afforded to, Executive and
the Employer as provided in Section 12 to 14 of this Agreement shall survive the
termination of this Agreement.



19.6
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.



19.7
Entire Agreement. This Agreement sets forth the entire agreement of the Parties
hereto in respect of the subject matter contained herein and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto in respect of such subject matter.



19.8
Section Headings. The section headings in this Agreement are for convenience of
reference only and shall not affect its interpretation.



19.9
Representation. The Executive represents and warrants to the Employer, and
acknowledges that the Employer has relied on such representations and warranties
in employing Executive, that neither the Executive’s duties as an employee of
the Employer nor his performance of this Agreement will breach any other
agreement to which Executive is a party, including without limitation, any
agreement limiting the use or disclosure of any information acquired by
Executive prior to his employment by the Employer. The Executive further
represents and warrants and acknowledges that the Employer has relied on such
representations and warranties in employing the Executive, that he has not
entered into, and will not enter into, any agreement, either oral or written, in
conflict herewith. If it is determined that the Executive is in breach or has
breached any of the representations set forth herein, the Employer shall have
the right to terminate Executive’s employment for Cause.



[SIGNATURE PAGE FOLLOWS]


14

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.
GREENLIGHT CAPITAL RE, LTD.




By:    /s/ Simon Burton                        
Name: Simon Burton
Title: Chief Executive Officer






GREENLIGHT REINSURANCE, LTD.




By:    /s/ Simon Burton                        
Name: Simon Burton
Title: Chief Executive Officer




            
                
MICHAEL BELFATTI
By:     /s/ Michael Belfatti






15